Title: General Orders, 14 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Friday May 14th 1779.
Parole Van-Schaick—C. Signs Willet Van-Dyck—


At a General Court Martial held at Reading March 26th 1779, Brigadier General Huntington President—Lieutenant Colonel Mason, Director of the Laboratory &c. at Springfield was tried (in consequence of a report of a Committee of the Council of Massachusett’s Bay) for “Taking in a variety of instances continental stores and property and converting them to his own use, and for frequently giving orders to his officers to receive from the public works and stores utensils of various sorts for their private family use, and also for making use of continental fire-wood for three fires in unlimited quantity.”
The Court fully examined the affidavits upon which the report of the Committee of Council of Massachusett’s-Bay was grounded and heard such other evidence as Esquire Ely and Mr Williston produced in behalf of the Complainants and also heard and examined Coll Mason’s evidence and defence, find that some facts alledged in the several charges against Lieutenant Col. Mason are proved by the evidence produced, & are literally true, but are of opinion they do not amount to any criminality or embezzlement of public property; the articles being of no great value and having been received in such manner, and from such persons as will render him responsible upon the settlement of their accounts.
At the same Court Martial March 29th 1779—Lieutenant Colonel Smith, Deputy Quarter Master General for the district of Springfield arrested on report of the Committee of Council of Massachusett’s Bay was tried upon the following charges.
“That he supplies Captain Pyncheon’s house and family with their necessary firewood amounting sometimes to three fires, in unlimited quantity, from the public stores, and has laid out large sums of public money to build boats, and without order has established a continental ferry across Connecticutt-River where the country ferry has been for ages established, and inlisted a number of men for the term of one year with Continental Pay and rations, at great expence, while the country ferry-man offered to supply the Continental Ferry to acceptance and dispatch for the sum of two hundred pounds pr year.”
Upon hearing and examining the affidavits, evidence and defence, the Court find, That Colonel Smith built three scows & a batteau at Springfield by order of General Greene, Quarter-Master General and that he man’d the same according to his own discretion, and that his proceedings therein were approved by General Greene.

The Court are of opinion that as Colonel Smith boarded and did part of his public business in Captn Pyncheon’s house it might be necessary for him to supply three fires therein; Therefore the Court do acquit Lieutenant Colonel Smith of the charges exhibited against him.
Lieutt Coll Mason and Lieut. Coll Smith are releas’d from arrest.
At a General Court-Martial of the line whereof Coll Gunby is President, Lieutenant Triplett of the 2nd Virginia State regiment was tried for, “Ungentlemanlike behaviour in drinking and carousing with the common soldiers.”
The Court after maturely considering the evidence for and against Lieutenant Triplett and his defence are of opinion he is not guilty of ungentlemanlike behaviour and carousing with the common soldiers, but are of opinion he is guilty of drinking with them, being a breach of the 5th Article of the 18th Section of the Articles of War and on consideration of a series of circumstances do only sentence him to be reprimanded by the commanding officer of his regiment in presence of the officers of the same.
Lieutenant Triplett’s conduct was highly unbecoming and would have justified a severer sentence.
At the same court May 4th 1779, Lieutenant Nicholson of the 1st North-Carolina regiment was tried for “Making out and repeatedly signing false returns in violation of Article 1st Section the 5th of the Articles of War.”
The Court are of opinion that Lieutenant Nicholson is guilty of signing false returns but are further of opinion that he is not guilty of willfully signing false returns and that he does not come under the 1st Article of the 5th Section of the Articles of War: In consequence of Lieutenant Nicholson’s neglect and inattention do sentence him to be reprimanded by the commanding officer of the regiment in presence of the officers of the same.
The General confirms the sentence.
At the same Court May 5th 1779, Samuel Fleming Forage Master was tried for “Neglect of duty in not furnishing the public horses with forage sufficient & disobedience of orders in positively refusing to look out for any more forage, by which neglect and disobedience the horses are rendered unfit for service.”
The Court are of opinion Samuel Fleming Forage Master is not guilty of the whole charge but that he is guilty of disobeying Colonel Clarks orders of the 15th of April last being a breach of the latter part of the 5th Article of the 2nd Section of the Articles of War and sentence him to be dismissed from the service.
The General approves the sentence and directs it to be executed.

At the same Court May 8th 1779, John Hubert a soldier in the 2nd Virginia regiment was tried for “Desertion” found guilty and sentenced to receive one hundred lashes & to make up the time he has lost agreeable to a resolve of Congress and an Act of the Legislative Authority of the State of Virginia.
Also Daniel Buckley a soldier in the 2nd Maryland regiment and Patrick Ivory a soldier in the 1st Maryland regiment were tried, the former for “Desertion” and the latter for, “Deserting from the Monmouth command”—found guilty of breaches of the 1st Article of the 6th Section of the Articles of War respectively and sentenced to receive one hundred lashes each.
Likewise Patrick Loury a soldier in the 6th Pennsylvania regiment was tried for “Disobedience of orders and Mutiny”—The Court are of opinion the Prisoner is not guilty of Mutiny but are of opinion he is guilty of disobedience of orders, being a breach of the latter part of the 5th Article of the 2nd Section of the Articles of War and in consequence of his receiving prompt punishment from Captn Valentine do sentence him only to receive fifty lashes and from the above circumstance of Captain Valentine’s punishing the Prisoner on the spot the Court recommend him to His Excellency’s Clemency.
At the same court May 10th, Robert Perry a soldier in the 2nd Virginia State regiment was tried for “Attempting to desert to the Enemy and persuading a number more to go with him.”
The Court after mature deliberation are of opinion that the Prisoner is guilty of both parts of the charge being breaches of the 1st & 4th Articles of the 6th Section of the Articles of War and sentence him to suffer death, (two thirds of the Court concuring therein).
Also John Chambers a soldier in the 3rd Maryland regiment was tried for “Desertion,” found guilty by his own confession and sentenced to receive fifty lashes; but from several alleviating circumstances the Court recommend him to His Excellency’s Clemency.
Likewise Neil Megonigle soldier in the 7th Pennsylvania regiment was tried for “deserting from his post.”
The Court are of opinion the Prisoner is not guilty of deserting from his post but are of opinion he is guilty of absenting himself without leave being a breach of the 2nd Article of the 6th Section of the Articles of War and sentence him to receive one hundred lashes.
The Commander in Chief confirms the aforegoing sentences but in compliance with the recommendation of the court remits the punishment ordered on Loury & Chambers.
